—In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents to discharge him from parole, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Lockman, J.), dated November 20, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the petition. The discretionary decisions of the Board of Parole to reinstate active supervision of the petitioner and defer the determination as to whether he should be discharged from parole were made in accordance with law, and therefore are not subject to judicial review (see, Matter of Secilmic v Keane, 225 AD2d 628; Matter of Ganci v Hammock, 99 AD2d 546, 548).
The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.